The respective attorneys for the parties on this appeal from a judgment of the Supreme Court, Nassau County, entered April 1, 1975, have agreed by stipulation dated September 5, 1975, that said judgment be modified by reducing the support and maintenance award for the plaintiff wife from $125 per week to $95 per week, effective September 5, 1975, same to be without prejudice to the rights and obligations of the parties with respect to any arrears which may have accrued under the judgment. In accordance with the foregoing, it is ordered that the judgment is so modified, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.